O’Brien, O. J. I dissent. The conclusion reached by the court rests upon the theory that the men operating the hand car and those operating the work train were fellow servants, and that their common master is not liable, under the evidence in this case, for the consequences of an injury inflicted by one upon the other. Even if conceded that they were fellow servants, I am of opinion that if the work train doing the damage left the depot at an improper time, by direction of, or in obedience to, rules of the common master, and that the injury to the plaintiff resulted therefrom, without any fault on his part, the common master is legally liable for the damages. It appears to me that these matters were properly submitted to and determined by the jury in favor of the plaintiff. If the broad doctrine enunciated in the opinion of the court is to prevail, the wisdom embodied in the maxim “respondeat superior” might as well be eliminated from our jurisprudence. My conviction is that there is no substantial error in the record, and that the judgment below should be affirmed.